741 N.W.2d 835 (2007)
James TAYLOR, as Personal Representative of the Estate of Afradita Taylor, Deceased, Plaintiff-Appellant,
v.
Ramalingeswara YALAMANCHI, M.D., R.R. Yalamanchi, M.D., P.C., Pankaj K. Vij, M.D., David M. Montgomery, M.D., Mitul K. Patel, M.D., Graham W. Long, M.D., and William Beaumont Hospital, Defendants-Appellees.
Docket Nos. 133305-133307. COA Nos. 262763, 262771, 262777.
Supreme Court of Michigan.
December 14, 2007.
By order of May 30, 2007, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the order of the Oakland Circuit Court denying defendants' motion for summary disposition, and REMAND this case to the Oakland Court for further proceedings not *836 inconsistent with this order and the order in Mullins.